96 Ga. App. 718 (1957)
101 S.E.2d 111
SIMMONS
v.
THE STATE.
36905.
Court of Appeals of Georgia.
Decided November 12, 1957.
Rehearing Denied November 26, 1957.
*719 Dan Copland, Mark Dunahoo, for plaintiff in error.
Alfred A. Quillian, Solicitor-General, contra.
GARDNER, P. J.
It will be noted that no prescribed rules or regulations are shown in the probated sentence. It is clearly the law of this State that probated sentences must show the rules and regulations prescribed so that a violation of such rules and regulations will revoke the parole. In Cross v. Huff, 208 Ga. 392 (67 S. E. 2d 124) the Supreme Court said: "A judge imposing a *720 sentence is granted power to suspend or probate the sentence under such rules and regulations as he thinks proper. The judge has the right and authority to revoke the suspension or probation, after notice and a hearing, when the defendant violates any of the rules and regulations prescribed by the court. Code §§ 27-2702, 27-2705, as amended by Ga. L. 1950, p. 352. Where no rules or regulations are prescribed in the alleged suspended or probated sentence, and no violation of a prescribed rule or regulation is alleged, the court is without authority to order the defendant incarcerated upon the theory that he has violated the terms and conditions of a probation sentence."
It follows that the court erred in revoking the probated sentence.
Judgment reversed. Townsend and Carlisle, JJ., concur.